Luke, J.
1. “ In order for the exclusion of oral testimony to be considered as a ground for a new trial, it must appear that a pertinent question was asked, and that the court ruled out the answer; and that a statement was made to the court at the time, showing what the answer would be; and that such testimony was material, and would have benefited the complaining party.” Griffin v. Henderson, 117 Ga. 382 (2) (43 S. E. 712). Under this ruling the 1st special ground of the motion for a new trial presents nothing for consideration by this court.
2. The testimony adduced upon the trial was conflicting, and the jury, as they had the fight to do, adopted the evidence of the plaintiff and returned a verdict in her favor, which has the approval of the trial judge.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., oonour.